DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Response to amendment
This action is responsive to an amendment filed on 09/26/2022
Claims 1, 13 and 17 have been amended.
Claims 1-20 are pending for examination.


Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed on 09/26/2022, with respect to the rejection of the independent claims 1, 13, and 17 under 35 U.S.C. §103 have been fully considered.
Applicant argues that “Goldszmidt does not disclose that a client's request for streaming data is relayed to a producer device and that the request causes the producer device to switch from a first state in which the producer device does not produce streaming data, to a second state in which the producer device produces streaming data.” (Arg./Rem., Page 8) 
However, in current rejection, Examiner relies on Junzhi to teach the amended limitation, see rejection, infra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2-3, 7, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 6195680 (Goldszmidt et al.) in view of US 2012/0210356 (Kiok et al.) further in view of CN 101668156 (Junzhi et al.).

Regarding Claim 1, Goldszmidt teaches a cloud computing platform ([Fig. 1a, C.7:L.45-48] the multimedia stream is broadcast over the Internet and the client is a conventional computer workstation equipped with a standard browser having an appropriate plug-in for the streamed video file format) comprising: a streamer farm [Fig. 1a, (1.5, 1.6) cluster of streaming servers] comprising two or more streamers ([Fig. 1a illustrates each cluster (1.5, 1.6) comprises two or more streaming servers (1.2, 1.3)); and
a command service configured to: (a) receive a request from a consumer application to request streaming data from a producer device configured to produce streaming data ([C.5:L.55-57] streaming process begins with a client agent 1.8 connecting to the control server 1.1 requesting the multimedia stream. [Fig. 2a, C.8:L.44-46], …the client agent 2.5 requests a multimedia stream by establishing a connection 2.9 to the control server 2.1 managing the multimedia stream. [Fig. 6, C.15:L.6-10] teaches a multimedia source capture station S2 generates the audio and video data and delivers the stream to the reflectors 610. The reflectors 610 receive the audio and video data, and delivering it to the client playback station C1. [also see, Fig. 7, C.15:L.15-21]); 
(b) relay the request to produce the requested streaming data to the producer device ([Fig. 6, C.15:L.2-10], the controller 641 assigns reflectors 610 to sets (R1, R2, . . . Rn) and sources 630 to reflectors. The dispatcher 642 assigns primary and secondary reflectors to a client based on the desired source they request to receive …. A multimedia source capture station S2 generates the audio and video data and delivers the stream to the reflectors 610. The reflectors 610 receive the audio and video data, and delivering it to the client playback station C1); and
(d) relay address to the consumer application to enable the consumer application to retrieve the requested streaming data from the selected at least one streamer ([C.7:L.1-2, 14-20], Each client agent can be provided with a primary and a secondary server identifier. …a primary ID 1.94 which identifies a primary server 1.2 for serving the multimedia stream to the client 1.8; and a secondary ID 1.96 which identifies a secondary set of servers 1.6 which includes a secondary server 1.3 capable of serving this client in the event a failure is detected in the stream or the primary server 1.2. [Fig. 2a, C.8:L.46-49], The control server 2.1 assigns and redirects the Client Agent's request to one of the sets (2.6, 2.7) of streaming servers and also to a particular (primary) server within a set).
Goldszmidt does not explicitly teach, however, Kiok teaches  a load balancer configured to select at least one of the two or more streamers to store streaming data ([¶ 0028], the management server 105 may assign [e.g., store] the new stream to a capture server 106a . . . n. [e.g., streamer farm]. The assignment may be based on the capture server's existing load, in order to balance the processing load among the capture servers. [¶ 0040], after the video stream has been assigned to a capture server 106, the management server 105 may add the new stream to a list file identifying the streams that are being actively captured. The list may list the streams by service provider or source name, source address (e.g., IP address), and universal resource locator (URL) identifying where the captured images for a particular stream are available); (c) receive a response from the producer device that includes an address of the at least one of the two or more streamers that the load balancer selects to store the requested streaming data ([¶ 0046] If the request is authenticated, then the server 105 may collect the relevant information that is responsive to the request. …The server 105 may then gather the information that is responsive to the request, and return it to the requesting client. [¶¶ 0047-0048], The parameters returned can include…The "node" parameter can identify the URL of the specific capture server 106 [e.g., an address of the at least one of the two or more streamers] that has been assigned to capture this stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kiok’s system for assign streams to servers based on the load of the server and provide the URL of the specific server to a client requested the stream with Goldszmidt's system for delivering multimedia streams, because it would have allowed for system of a known technique for improvement to yield the predictable result of utilizing load balancing of  data on various servers and provide the client the location of the data, without the requiring significant modifications to the Goldszmidt disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.
Goldszmidt in view of Kiok do not teach, however, Junzhi teaches the request causing the producer device to switch from a first state [i.e. standby] in which the producer device does not produce streaming data, to a second state [i.e. activated] in which the producer device produces streaming data ([Page 7] terminal customer call wireless video acquisition device…wireless video acquisition device and 3G terminal are set up the audio/video passage…picture pick-up device (video camera or camera) and The Cloud Terrace can be in states such as shutdown or dormancy standby in advance, after WVAP_3G device and 3G terminal were set up the audio passage, external equipment (as video camera and The Cloud Terrace) was triggered, and started mains switch or was activated. Wireless video acquisition device carries out real-time audio and video collection and coding by video camera, sends to 3G terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Junzhi with Goldszmidt’s capture station and Kiok’s camera in order to activate the camera when user request video, because it would allow the system to reduce the power consumption of the video camera.

Regarding Claim 2, while Goldszmidt teaches a multimedia source capture station S2 generates the audio and video data and delivers the stream [Fig. 6, C.15:L.6-8], however, Goldszmidt does not explicitly teach, but Kiok and Junzhi both teach the cloud computing platform of claim 1, wherein the producer device is a camera device configured to produce the requested streaming data (Kiok teaches [¶ 0026], streaming live video captured from a camera at a sporting event, or streaming a previously-recorded video in response to a video on demand request. Junzhi teaches in  page 5, 3rd para, Picture pick-up device can be cameras, camera lens moves under the control of cloud mirror control module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldszmidt’s capture station with Kiok’s camera and/or Junzhi’s Picture pick-up device to produce video stream, because it would be a predictable alternative to produce video stream.

Regarding Claim 3, Goldszmidt teaches the cloud computing platform of claim 2, wherein the requested streaming data comprises at least one of visual data and audio data ([Fig. 6, C.15:L.4-12], The dispatcher 642 assigns primary and secondary reflectors to a client based on the desired source they request to receive and on the system load characteristics. A multimedia source capture station S2 generates the audio and video data and delivers the stream to the reflectors 610. The reflectors 610 receive the audio and video data, and provide scalability by replicating the stream and delivering it to the client playback station Cl. The client playback station Cl receives the stream and decodes the audio/video for the user. Since, Goldszmidt teaches providing audio and video data based on the desired source client request to receive, therefore, it is clear that the requested desired source comprises at least one of visual data and audio data).  

Regarding Claim 7, Goldszmidt teaches the cloud computing platform of claim 1, further comprising a second consumer application ([C.2:L.46-47], Multimedia streams are delivered to multiple receivers. [C.3:L.28-30], system having…a plurality of client agents. [C.8:L.19-20] Each client agent receives the multimedia stream from a streaming server.)
Since,  Goldszmidt teaches deliver streams to plurality of client agents, therefore, given the broadest reasonable interpretation, Examiner interprets a second client agent requested for the streaming data and the streaming data have been provided to the second client same way as provided the client agent as described in claim 1. The claim limitations are identical and/or equivalent in scope to claim 1 (See the rejection of claim 1 above), therefore, the rest of the claim limitations of claim 7 are rejected for that same reason as claim 1.

Claim 12, Goldszmidt teaches the cloud computing platform of claim 1, wherein the consumer application is a mobile application ([C.7:L.45-48] the client is a conventional computer workstation equipped with a standard browser having an appropriate plug-in for the streamed video file format. [C.17:L.25-31] Goldszmidt further teaches present invention is not limited to conventional desktop computers and workstations and is applicable to and provides advantages for mobile, wireless and/or so-called low-end devices including but not limited to hand-held devices, personal digital assistants and video phones that can receive streaming data). and is configured to display the streaming data ([C.8:L.19-22] Each client agent receives the multimedia stream from a streaming server, performs the appropriate processing on the stream and renders [e.g., display the streaming data] the multimedia output. [C.11:L.36-37] client designs for displaying and synchronizing different media streams).

Regarding Claim 13, Goldszmidt teaches a method of establishing a producer/consumer session in a cloud computing platform ([C.1:L.10-12], method for use in a distributed system including multiple servers that are simultaneously transmitting one or more real-time multimedia streams. [Fig. 6, C.16:L.9-12], discloses when the client playback station first connects to the control server requesting a live audio/video session, the TCP Connection Router will assign a reflector in one of the sets to the client playback station. [Fig. 2a, C.8:L.44-46], …the client agent 2.5 requests a multimedia stream by establishing a connection 2.9 to the control server 2.1 managing the multimedia stream) comprising: receiving a request from a consumer application for streaming data, the streaming data produced by a producer device ([C.5:L.55-57] streaming process begins with a client agent 1.8 connecting to the control server 1.1 requesting the multimedia stream. [Fig. 2a, C.8:L.44-46], …the client agent 2.5 requests a multimedia stream by establishing a connection 2.9 to the control server 2.1 managing the multimedia stream. [Fig. 6, C.15:L.6-10] teaches a multimedia source capture station S2 [i.e., producer device] generates the audio and video data and delivers the stream to the reflectors 610. The reflectors 610 receive the audio and video data, and delivering it to the client playback station C1); providing address to the consumer application to enable retrieval of the requested streaming data ([C.7:L.1-2, 14-20], Each client agent can be provided with a primary and a secondary server identifier. …a primary ID 1.94 which identifies a primary server 1.2 for serving the multimedia stream to the client 1.8; and a secondary ID 1.96 which identifies a secondary set of servers 1.6 which includes a secondary server 1.3 capable of serving this client in the event a failure is detected in the stream or the primary server 1.2. [Fig. 2a, C.8:L.46-49], The control server 2.1 assigns and redirects the Client Agent's request to one of the sets (2.6, 2.7) of streaming servers and also to a particular (primary) server within a set).
Goldszmidt does not explicitly teach, however, Kiok teaches  communicating with the producer device to provide the requested streaming data to a load balancer, the load balancer communicating with multiple streamers in a streamer farm to select a streamer to store the requested streaming data ([¶ 0028], the management server 105 may assign [e.g., store] the new stream to a capture server 106a . . . n. [e.g., streamer farm]. The assignment may be based on the capture server's existing load, in order to balance the processing load among the capture servers. [¶ 0040], after the video stream has been assigned to a capture server 106, the management server 105 may add the new stream to a list file identifying the streams that are being actively captured. The list may list the streams by service provider or source name, source address (e.g., IP address), and universal resource locator (URL) identifying where the captured images for a particular stream are available); receiving a response from the producer device that includes an address of the selected streamer ([¶ 0046] If the request is authenticated, then the server 105 may collect the relevant information that is responsive to the request. …The server 105 may then gather the information that is responsive to the request, and return it to the requesting client. [¶¶ 0047-0048], The parameters returned can include…The "node" parameter can identify the URL of the specific capture server 106 [e.g., an address of the at least one of the two or more streamers] that has been assigned to capture this stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kiok’s system for assign streams to servers based on the load of the server and provide the URL of the specific server to a client requested the stream with Goldszmidt's system for delivering multimedia streams, because it would have allowed for system of a known technique for improvement to yield the predictable result of utilizing load balancing of  data on various servers and provide the client the location of the data, without the requiring significant modifications to the Goldszmidt disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.
Goldszmidt in view of Kiok do not teach, however, Junzhi teaches communicating with the producer device to cause the producer device to switch from a first state in which the producer device does not provide streaming data, to a second state in which the producer device produces streaming data ([Page 7] terminal customer call wireless video acquisition device…wireless video acquisition device and 3G terminal are set up the audio/video passage…picture pick-up device (video camera or camera) and The Cloud Terrace can be in states such as shutdown or dormancy standby in advance, after WVAP_3G device and 3G terminal were set up the audio passage, external equipment (as video camera and The Cloud Terrace) was triggered, and started mains switch or was activated. Wireless video acquisition device carries out real-time audio and video collection and coding by video camera, sends to 3G terminal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Junzhi with Goldszmidt’s capture station and Kiok’s camera in order to activate the camera when user request video, because it would allow the system to reduce the power consumption of the video camera.

Claim 14 is rejected under the same rationale of Claim 2.

Regarding Claim 17, the claim limitations identical and/or equivalent in scope to claim 1, therefore, Claim 17 is rejected under the same rationale of claim 1.

Claim 18, while, Goldszmidt teaches providing ID of the server that serving the multimedia stream to the client [C.7:L.1-2], however, Goldszmidt in view of Junzhi do not explicitly teach, but Kiok teaches the method as in claim 17, wherein the address is provided to the consumer application after the streaming data is stored on the one or more streamers selected by the load balancer ([¶ 0028], the management server assign [e.g., store] the new stream to a capture server 106a . . . n. [e.g., streamer farm]. The assignment may be based on the capture server's existing load, in order to balance the processing load among the capture servers. [¶ 0045], If a request has been received, then the management server may authenticate the request. [¶ 0046] If the request is authenticated, then the server may collect the relevant information that is responsive to the request and return it to the requesting client. [¶¶ 0047-0048], The information includes, inter alia, the "node" parameter that can identify the URL of the specific capture server [e.g., an address of the at least one of the two or more streamers] that has been assigned to capture this stream).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kiok’s system with Goldszmidt and Junzhi in order to assign streams to servers based on the load of the server and when client request the streams, provide the URL of the specific server to a client requested the stream, because it would have allowed for system of a known technique for improvement to yield the predictable result of utilizing load balancing of  data on various servers and provide the client the location of the data, without the requiring significant modifications to the Goldszmidt disclosure outside the scope of one having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 19 is rejected under the same rationale of Claim 7.

Claims 4, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldszmidt in view of Kiok and Junzhi, further in view of US 2012/0272293 (Jankowski et al.).

Regarding Claim 4, Goldszmidt in view of Kiok and Junzhi do not explicitly teach, however, Jankowski teaches the cloud computing platform of claim 1, wherein the producer device is a security device and wherein the consumer application can send command signals to the producer device to control aspects of the security device ([¶ 0003], The user can then send commands to the server to control various security devices. For example, the user can turn lights on or off. …the user accesses a video feed stored at the server that receives a video stream from a camera at a monitored location. [¶ 0019], system has a gateway, a web server, and a client device. The gateway is coupled to a security device. The client device communicates with the gateway identified by the web server. The gateway aggregates monitoring data from the security device and from other security devices. The client device receives the aggregated monitoring data, controls the security device coupled to the respective gateway from a web-based user interface at the client device. [¶ 0050] The client-based control module 248 communicates a command to one or more controlling devices of the corresponding gateway based on a command initiated and communicated from the client device. For example, a user at the client device may initiate a command to pan a camera connected to the gateway. Such command would be communicated to the camera via the client-based control module 248).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jankowski security device with Goldszmidt, Kiok and Junzhi in order to monitor and control the security device as taught by Jankowski, because it would be allow to capture video stream as desired.

Regarding Claim 16, Goldszmidt in view of Kiok and Junzhi do not explicitly teach, however, Jankowski teaches the method of claim 13, wherein the producer device comprises at least one of a microphone, a proximity sensor, a GPS, and a server ([¶ 0003], …the user accesses a video feed stored at the server that receives a video stream from a camera at a monitored location. [¶ 0030], Monitoring devices include, for example, sensors. Any sensor may be used, depending on the desired type and level of protection. Examples include, without limitation, microphones, cameras, magnetic contact switches, audio sensors, infrared sensors, motion detectors, fire alarms, and carbon monoxide sensors. [¶ 0033], An audio/video device 134 (e.g. camera, microphone)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jankowski security device with Goldszmidt, Kiok and Junzhi in order to include sensors, camera, microphone as security device to monitor and capture video data as taught by Jankowski, because it would be allow to detect an incident and capture video and audio data in order to verify as an aspect of security.

Claim 20 is rejected under the same rationale of Claim 16.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goldszmidt in view of Kiok and Junzhi, further in view of US 8565228 (Howard).

Regarding Claim 5, Goldszmidt in view of Kiok and Junzhi do not explicitly teach, however, Howard teaches the cloud computing platform of claim 1, wherein the consumer application is configured to provide a notification that it has received the address of the selected at least one streamer storing streaming data ([C.10:L.49-54], receiving node could transmit a message notifying a user that a high priority video is available for viewing. The message could include a link [e.g., address] to access the video from the site controller).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldszmidt, Kiok and Junzhi with  Howard in order to include notify user when a requested video is available and provide link of the video so that the user can access the video as taught by Howard, because it would enable the system to inform the user when a requested data of the user is available.

Claim 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goldszmidt in view of Kiok and Junzhi, further in view of US Patent No. 7921150 (Schwartz).

Regarding Claim 6, Goldszmidt in view of Kiok and Junzhi do not explicitly teach, however, Schwartz teaches  the cloud computing platform of claim 1, wherein the consumer application is configured to provide the address to a second application to enable retrieval of the streaming data by the second application ([C.6:L.14-16 and 49-53] Client application 115 asks the node controller to supply it a stream URL for a particular digital video asset. …The originating node controller gives the client-side local stream URL it received back to the client application 115. The client application 115 gives this URL to its stream client 170 [e.g., second application] which initiates the process of viewing the video stream. The stream client 170 starts sending RTSP packets using the local stream URL it was given, which points to the stream relay server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldszmidt, Kiok and Junzhi with  Schwartz in order to link of the requested video data to a stream client so that the user can view the video as taught by Schwartz, because it would ensure displaying the requested video with proper application.

Regarding Claim 8, Goldszmidt in view of Kiok and Junzhi do not explicitly teach, however, Schwartz teaches  the cloud computing platform of claim 1, wherein the consumer application is configured to send the address to a dependent consumer application ([C.6:L.14-16 and 49-53] Client application 115 asks the node controller to supply it a stream URL for a particular digital video asset. …The originating node controller gives the client-side local stream URL it received back to the client application 115. The client application 115 gives this URL to its stream client 170 [e.g., a dependent consumer application] which initiates the process of viewing the video stream. The stream client 170 starts sending RTSP packets using the local stream URL it was given, which points to the stream relay server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldszmidt, Kiok and Junzhi with  Schwartz in order to link of the requested video data to a stream client so that the user can view the video as taught by Schwartz, because it would enable the system to provide video data to any application that can play the video.

Regarding Claim 9, Goldszmidt teaches the cloud computing platform of claim 8, wherein the streaming data comprises visual data and audio data [Fig. 6, C.15:L.4-12], The dispatcher 642 assigns primary and secondary reflectors to a client based on the desired source they request to receive and on the system load characteristics. A multimedia source capture station S2 generates the audio and video data and delivers the stream to the reflectors 610. The reflectors 610 receive the audio and video data, and provide scalability by replicating the stream and delivering it to the client playback station Cl. The client playback station Cl receives the stream and decodes the audio/video for the user).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goldszmidt in view of Kiok, Junzhi and Schwartz, further in view of US 2007/0186003 (Foster et al.).

Regarding Claim 10, Goldszmidt in view of Kiok, Junzhi and Schwartz do not explicitly teach, however, Foster teaches the cloud computing platform of claim 9, wherein the load balancer is configured to select a first streamer for storing the visual data and a second streamer for storing the audio data ([¶ 0027], Where multiple media streams are involved, it is possible that they may be located on different media servers; for example, audio and video streams can be split across servers for load sharing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldszmidt, Kiok, Junzhi and Schwartz with Foster in order to split audio and video data to different server to balance the load on the server as taught by Foster, because it would allow the system to balance the load based on the capacity of the server and type of the data.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Goldszmidt in view of Kiok and Junzhi further in view of US 2021/0144341 (Karadzic).

Regarding Claim 11, while Goldszmidt teaches client send request and receive stream data via a control server and the control server redirect the request to stream servers based on the some load-balancing heuristics [C.8:L.44-50], however,  Goldszmidt in view of Kiok and Junzhi do not explicitly teach, but  Karadzic teaches  the cloud computing platform of claim 1, wherein the consumer application is configured to generate consumer data that is relayed to the producer device via the streamer farm and the load balancer ([¶ 0038], The client device 30 [e.g., consumer] is configured to send and/or receive data to and/or from to the monitoring camera 10 [e.g., the producer device] and/or the IR-illuminator 20. The data is communicated via a communication network 40. [¶ 0052], The video stream being captured at the monitoring camera 10. …the video stream may be received from a video management server (VMS) [e.g., streamer farm and the load balancer] configured to manage video streams from the monitoring camera 10. Since, Karadzic teaches client receive and send data to monitoring camera via network 40 and also teaches a video management server (VMS) configured to manage video streams, therefore, given the broadest reasonable interpretation, Examiner considers client send and receive data from monitoring camera via a video management server (which is similar to Goldszmidt’s control server configured to provide streaming data via streaming server and load balancer) in the network 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldszmidt, Kiok and Junzhi with Karadzic in order to receive as well as send data from a consumer device to a video camera through the network as taught by Karadzic, because it would facilitate a bi-directional communication using the network so that the user can receive data from the camera as well instruct and control the camera.

Regarding Claim 15, the claim limitations are identical and/or equivalent in scope to claim 11, therefore, Claim 15 is rejected under the same rationale of Claim 11.




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UMAR CHEEMA can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448